     Case 8:21-cv-01794-TPB-AAS Document 5 Filed 09/16/21 Page 1 of 2 PageID 24



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


GWENDOLYN ALOWOLODU,

        Plaintiff,

v.                                             Case No. 8:21-cv-1794-TPB-AAS

BOB DEGROOT and CHAMPION
NATIONAL SECURITY, INC.,

      Defendants.
______________________________/

             ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and

recommendation of Amanda A. Sansone, United States Magistrate Judge, entered on

September 1, 2021. (Doc. 4). Judge Sansone recommends Plaintiff’s motion for leave

to proceed in forma pauperis (Doc. 2) be denied, and that her complaint (Doc. 1) be

dismissed because the complaint fails to comply with the Federal Rules of Civil

Procedure and fails to state a claim. In addition, Plaintiff failed to file an amended

complaint as directed. Neither Plaintiff nor Defendants filed an objection to the

report and recommendation, and the time to object has expired.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); 718 F.2d 198, 199 (4th Cir. 1983);

Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district court must “make a

de novo determination of those portions of the [report and recommendation] to which


                                        Page 1 of 2
  Case 8:21-cv-01794-TPB-AAS Document 5 Filed 09/16/21 Page 2 of 2 PageID 25



an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no objection is filed, a court

reviews the report and recommendation for clear error. Macort v. Prem, Inc., 208 F.

App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir.

1982).

         Upon due consideration of the record, including Judge Sansone’s report and

recommendation, the Court adopts the report and recommendation. Consequently,

Plaintiff’s in forma pauperis motion is denied. The complaint is dismissed.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

(1)      Judge Sansone’s report and recommendation (Doc. 4) is AFFIRMED and

         ADOPTED and INCORPORATED BY REFERENCE into this Order for all

         purposes, including appellate review.

(2)      Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is hereby

         DENIED.

(3)      The complaint (Doc. 1) is DISMISSED.

(4)      The Clerk is directed to terminate any pending motions and deadlines, and

         thereafter close this case.

         DONE and ORDERED in Chambers, in Tampa, Florida, this 16th day of

September, 2021.




                                                 TOM BARBER
                                                 UNITED STATES DISTRICT JUDGE

                                          Page 2 of 2
